United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 06-30292
                          Conference Calendar



BILLY LAMPTON,

                                      Petitioner-Appellant,

versus

FREDRICK MENIFEE, Warden,
                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 1:05-CV-1623
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Billy Lampton, federal prisoner # 25078-034, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition

challenging his conviction for engaging in a continuing criminal

enterprise.    Lampton argues that he is actually innocent of

engaging in a continuing criminal enterprise under this court’s

decision in United States v. Bass, 310 F.3d 321 (5th Cir. 2002).

He maintains that he may bring his claim in a § 2241 petition

under the savings clause of 28 U.S.C. § 2255 because Bass



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-30292
                               -2-

resolved a question of first impression in this court,

demonstrating that his claim was foreclosed prior to Bass.

     We review the district court’s findings of fact for clear

error and its conclusions of law de novo.   See Christopher v.

Miles, 342 F.3d 378, 381 (5th Cir. 2003).   Lampton’s claim relies

upon our decision in Bass, and Lampton does not cite to any new

Supreme Court cases in support of his claim.   As he has not shown

that his claim is based upon a retroactively applicable Supreme

Court decision that decriminalized the conduct for which he was

convicted, Lampton has not made the required showing to challenge

his conviction in a § 2241 petition.   See id. at 382.

     AFFIRMED.